Title: From Thomas Jefferson to Albert Gallatin, 13 January 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin
            
              13 Jan. 1803
            
          
          I happened to be extraordinarily pressed by business which prevented my answering on the subject of Worthington’s resignation. but I observed to him yesterday that as he had a right to resign, his act of resignation was final, and did not need an acceptance to validate it. if he apprehends any question, he might be furnished with an acceptance of the same date with his resignation. Spencer shall be nominated Register.   but as to the place of light-house keeper at Old Point Comfort sollicited by Latimer, you may recollect that long ago I had the most powerful recommendations in favor of Capt Samuel Eddins, a revolutionary officer of great merit, the officer who in the days of terror saved M. Jones’s press in Richmond from being pulled down by a mob of Federalists, and a good republican. these recommendations have been lying by me eighteen months. by the bye I do not know whether the appointment is by you or me; & if the latter, whether it must go to the Senate.   I have given mr Ellicot’s letter to mr Madison for enquiry & consideration. this should have been settled by him with our predecessors, who alone could estimate the secret service and his authority to engage in it.   I think with you on the subject of the smuggling at Michilimackinac: that we must not get into disagreement with the Indians, that without openly relinquishing the right of collection, the officer should wink at things at a distance, and go on as he has done. in time we shall get rid of those traders by underselling them, and engage the Indians themselves in watching for us against smuglers.—you are right in my opinion as to mr L’s proposition. there is no constitutional difficulty as to the acquisition of territory: and whether, when acquired, it may be taken into the union by the constn as it now stands, will become a question of expediency. I think it will be safer not to permit the enlargement of the Union but by amendment of the constitution. Accept affectionate salutations.
          
            Th: Jefferson
          
        